Title: Enclosure: Notes on Jefferson’s Draft Report on Commerce, [22 February 1793]
From: Berckel, F. P. van
To: Jefferson, Thomas


EnclosureNotes on Jefferson’s Draft Report on Commerce

[22 Feb. 1793]

By resolve of January 16th. 1786 the States General have determined, that no foreign built Vessel Can obtain a Mediterranean pass, which lessens the value of Such Ships materially.

At St. Eustatius, St. Martins and Curaçao, the duties on American and all other foreign Vessels are but trifling, but at Surinam, Demerary and the other Dutch possessions in America, they are heavy, tho’ it Cannot be exactly ascertained to what amount.


Letters have been received from Amsterdam dated 24th. October last, in which it is mention’d, that the export duties there on Goods to North America were by agreement entered into with the Dutch West India Company augmented one half perCent. Of this however no official account has been received.
